 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THOMAS SCHMITZ, et al.,                                Case No. 2:20-cv-00195-JAM-CKD
12
                                             Plaintiffs, ORDER GRANTING DEFENDANTS’ EX
13                                                       PARTE APPLICATION FOR AN
                    v.                                   EXTENSION OF TIME TO RESPOND
14                                                       TO THE FIRST AMENDED
                                                         COMPLAINT
15   A. ASMAN, et al.,
16                                        Defendants.
17

18          Defendants J. Aamot, A. Andaluz, M. Ashe, A. Asman, E. Bradley, E. Branman, R.

19   Brockenborough, L. Ceballos, S. Heatley, J. Johnson, S. Ramkumar, C. Smith, K. Tebrock, and

20   V. Wanie (“Defendants”) apply ex parte under Local Rule 144(c) for an extension of the deadline

21   to respond to the First Amended Complaint to May 4, 2020. (ECF No. 10.) After full

22   consideration, and good cause appearing, IT IS ORDERED that Defendants’ ex parte application

23   is GRANTED.

24   Dated: April 3, 2020
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27
     16.schm.195
28
                                                        1
                   Order Granting Defs.’ Ex Parte Appl. Ext. Time Resp. First Am. Comp. (2:20-cv-00195-JAM-CKD)
